Citation Nr: 0102162	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-11 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, evaluated as 50 percent disabling, for the 
purpose of accrued benefits.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities, for 
the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel

INTRODUCTION

The veteran had active service from April 1966 to May 1969.  
He died in July 1994.  The appellant is the widowed spouse of 
the veteran.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO).    

The RO and the veteran's representative have addressed two 
issues regarding the appellant's case: (1) entitlement to 
service connection for the cause of the veteran's death; and 
(2) entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), evaluated as 50 percent disabling, 
for the purpose of accrued benefits.  However, based on 
review of this record, the Board finds that a third issue 
must be addressed by the Board.  In November 1993, the 
veteran raised the issue of entitlement to a total rating 
based on individual unemployability due to service-connected 
disabilities.  The veteran died before this claim was 
adjudicated by the RO.  The accrued benefits issue has been 
repeatedly raised by the appellant and her representative.  
Consequently, the Board must address both the issue of an 
increased evaluation and a total rating for the purpose of 
accrued benefits.


REMAND

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in developing the facts pertinent to the claim.  The 
other salient features of the new statutory provisions impose 
the following obligations on the Secretary (where they will 
be codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain; 
(b) briefly explain the efforts that the VA made to 
obtain those records; and 
(c) describe any further action to be taken by the 
Secretary with respect to the claim (38 U.S.C.A. § 
5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g));

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

In addition, for claims filed prior to January 21, 2000 (as 
in this case), a survivor of a deceased veteran is eligible 
for benefits under 38 U.S.C.A. § 1318(b)(1) (West 1991) if 
the veteran's death was not caused by his or her own willful 
misconduct and: (1) the veteran was continuously rated 
totally disabling by a schedular or unemployability rating 
for a period of 10 or more years immediately preceding death 
or was continuously rated totally disabling by a schedular or 
unemployability rating from the date of the veteran's 
discharge or release from active duty for a period of not 
less than 5 years immediately preceding death; (2) the 
veteran would have been in receipt of a 100% disability 
rating for such time but for clear and unmistakable error 
(CUE) in a final rating or Board decision; or (3) if under 
specific and limited exceptions, the veteran was 
"hypothetically" entitled to a 100% disability rating for 
the required period of time.  Marso v. West, 13 Vet. App. 260 
(1999).  

According to the U.S. Court of Appeals for Veterans Claims 
(Court), consideration of whether the veteran was 
"hypothetically" entitled to a 100% disability rating for 
the required period of time can only be made for claims where 
38 C.F.R. § 19.196 applies (i.e., for those "entitled to 
receive" claims received prior to the March 4, 1992 
effective date of § 20.1106, or where a veteran had never 
filed a claim for VA benefits, and therefore no final VA 
decision regarding the veteran's level of disability was 
made).  See Marso, supra (citing to Carpenter v. West, 
11 Vet. App. 140 (1998) and Wingo v. West, 11 Vet. App. 307 
(1998). 

In other words, in claims filed before January 21, 2000, the 
VA must consider hypothetical entitlement if the appellant 
submitted his or her claim prior to the March 4, 1992 (the 
effective date of 38 C.F.R. § 20.1106) or where a veteran had 
never filed a claim for VA benefits, and therefore no final 
VA decision regarding the level of disability was made.  
Consequently, for claims filed prior to January 21, 2000, 
entitlement to 38 U.S.C.A. § 1318 benefits can be established 
in three ways: (1) by meeting the statutory duration 
requirements for a total disability rating; (2) by showing 
that such requirements would have been met but CUE in a 
previous rating decision; or (3) under specific conditions, 
the veteran was hypothetically entitled to a total disability 
rating for the statutory period of time.  

Effective January 21, 2000, pursuant to 38 U.S.C.A. § 1318, 
benefits shall be paid to a deceased veteran's surviving 
spouse or children in the same manner as if the veteran's 
death is service connected when the following conditions are 
met:

(1) The veteran's death was not caused by 
his or her own willful misconduct; and

(2) at the time of death, the veteran was 
receiving, or was entitled to receive, 
compensation for a service-connected 
disability that was (i) rated by VA as 
totally disabling for a continuous period 
of at least 10 years immediately 
preceding death, or (ii) rated by VA as 
totally disabling continuously since the 
veteran's release from active duty and 
for at least five years immediately 
preceding death.  

38 C.F.R. 3.22(a) (2000) 

The phrase "entitled to receive" means that, at the time of 
death the veteran had a service-connected disability rated by 
VA as totally disabling, but was not actually receiving 
compensation because: (1) VA was paying the compensation to 
the veteran's dependents; (2) VA was withholding the 
compensation to offset an indebtedness of the veteran; (3) 
the veteran had not received total disability compensation 
solely because of CUE in a VA decision; (4) the veteran had 
not waived retired or retirement pay in order to receive 
compensation; (5) the VA was withholding payments under 10 
U.S.C.A. § 1174(h)(2); (6) the VA was withholding payments 
because the veteran's whereabouts was unknown, but the 
veteran was otherwise entitled to receive continued payments 
based on a total service-connected disability rating; or (7) 
the VA was withholding payments under 38 U.S.C. § 5308 but 
determines that benefits were payable under 38 U.S.C. A. 
§ 5309.  It is specified in the Federal Register that § 1318 
does not authorize hypothetical entitlement to compensation.

As the effective date of the amended 38 C.F.R. § 3.22 is not 
retroactive for claims filed before January 21, 2000, 
adjudication of this claim will require the RO to consider 
whether the veteran was hypothetically entitled to receive 
total disability compensation for the statutory period.  

The appellant and her representative have presented several 
theories as to why the veteran's death is the result of his 
active service.  The first theory involves the contention 
that the veteran's death was the result of Agent Orange 
exposure.  If the veteran was exposed to a herbicide agent 
during his active military service, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  Chloracne or other acneform disease consistent 
with chloracne; Hodgkin's disease; multiple myeloma; Non-
Hodgkin's lymphoma; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e) (2000).

The statutory and regulatory provisions pertaining to Agent 
Orange exposure include 38 U.S.C.A. § 1116 (West 1991 & Supp. 
1999) and 38 C.F.R. § 3.307 (2000).  They provide for 
presumption of exposure to all herbicide agents for veterans 
who served on active duty in Vietnam during the Vietnam War 
and who have a disease listed at § 3.309(e).  (Emphasis 
added.)  No heart disorder is listed within 38 C.F.R. 
§ 3.309(e).  The Court has pointed out that the use of the 
word "and" in both the statutory and regulatory provisions 
mandates that the presumption of exposure only applies to 
those who both served in Vietnam and developed a specified 
disease.  McCartt v. West, 12 Vet. App. 164 (1999). 

In light of Combee v. Brown, 34 F.3d 1039 (Fed.Cir.1994) 
(reversing in part Combee v. Principi, 4 Vet. App. 78 
(1993)), the Board must not only considered whether the 
veteran in this case had a disability listed in 38 C.F.R. 
§ 3.309(e), but must also considered if the disability is the 
result of active service under 38 U.S.C.A. §§ 1110, 1131 
(West 1991) and 38 C.F.R. § 3.303(d) (2000).  The fact that 
the veteran did not meet the requirements of 38 C.F.R. 
§ 3.309(e) does not preclude the appellant from establishing 
service connection with proof of actual direct causation. 

The second theory involves the contention that the veteran's 
PTSD caused the fatal heart disorder.  A disability that is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a) (2000).

With regard to the accrued benefit issues, 38 C.F.R. 
§ 3.1000(a) (2000), provides that where death occurred on or 
after December 1, 1962, periodic monetary benefits authorized 
under the laws administered by the VA, to which a veteran was 
entitled at his death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed 2 years prior to 
the last date of entitlement as provided in 38 C.F.R. 
§ 3.500(g) will, upon the death of the veteran, be paid to 
his spouse.  

In view of the new criteria and the appellant's statements, 
further development, as specified below, will be required to 
make these determinations.  Accordingly, the case is REMANDED 
to the RO for the following actions:

1.  The RO should request the appellant 
to identify the names, addresses, and 
approximate dates of treatment, if any, 
for all health care providers who may 
possess additional records pertinent to 
her claims.  Any additional argument or 
statements the appellant wishes to submit 
may also be submitted at this time.  The 
RO should obtain treatment records from 
all sources identified that are not 
already of record.

2.  Following the above, the RO should 
arrange for a VA physician to review the 
claims folder or the pertinent medical 
records contained therein, including this 
REMAND and any records or statements that 
have been requested to render an opinion 
concerning the following: 
 
(a) Based on a review of the evidence of 
record, what was the nature and extent of 
the veteran's service connected PTSD, the 
service connected shell fragment wound to 
the left heal, and the service connected 
shell fragment wound to the lateral left 
leg?

(b) What were the immediate and secondary 
causes of death of the veteran in July 
1994? 

(c) Was PTSD a direct or contributory 
cause of the veteran's death?  
Specifically, did the veteran's PTSD 
cause or aggravate any heart disorder 
that caused the veteran's death?

(d) To what extent, if any, did the PTSD 
condition have a material influence in 
accelerating death?  

(e) If feasible, the physician should 
express an opinion as to whether the 
veteran's death was caused or aggravated 
by exposure to Agent Orange.

If the physician can not answer one or 
more of these questions without resort to 
speculation, the physician should so 
indicate.

3.  After the development requested has been 
completed, the RO should review the report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the Court 
and the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), VBA Fast Letter 01-02 
(January 9, 2001) as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions that 
are subsequently issued should also be 
considered.  

If the benefits sought on appeal remains denied, the 
appellant and her representative should be provided with a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issues 
currently on appeal.  An appropriate period of time should be 
allowed for response.  Thereafter, the case should be 
returned to the Board, if in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





